Citation Nr: 0121455	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  93-21 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) from June 20, 1990, to 
July 28, 1992.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from July 29, 1992, to November 6, 1996.

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from November 7, 1996, to October 29, 1997.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

In March 2000, the Board of Veterans' Appeals (Board) denied 
an evaluation in excess of 10 percent for PTSD for the time 
period from June 20, 1990, to July 28, 1992; 30 percent from 
July 29, 1992, to November 6, 1996; and 50 percent from 
November 7, 1996, to October 29, 1997; and granted a 100 
percent evaluation from October 30, 1997. 

The appellant subsequently appealed this matter to the United 
States Court of Appeals for Veterans Claims (Court).

In January 2001, the appellee, VA Office of General Counsel 
(GC), filed an Unopposed Motion for Partial Remand and 
Affirmance, and Stay of Proceedings.  In its motion, GC 
requested that the Court move to vacate and remand parts of 
the March 2000 decision wherein the Board denied an 
evaluation in excess of 10 percent for PTSD from June 20, 
1990, to July 28, 1992; 30 percent from July 29, 1992, to 
November 6, 1996; and 50 percent from November 7, 1996, to 
October 29, 1997.  It also requested that the Court affirm 
the part of the decision wherein the Board assigned an 
evaluation of 100 percent from October 30, 1997.  

In February 2001, the Court vacated that part of the March 
2000 decision wherein the Board denied the veteran's claims 
of entitlement to increased ratings for PTSD prior to October 
30, 1997, and dismissed the issue of a 100 percent disability 
evaluation for PTSD from October 30, 1997.  

The case has been returned to the Board for action consistent 
with the Court's order.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

In its January 2001 unopposed motion, GC indicated that a 
remand was required due to the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  In his July 
2001 written argument, the veteran's representative indicated 
that this case was clearly covered by the VCAA and that the 
Board could not first render an unfavorable decision on this 
claim without remanding this matter to the RO for compliance 
with the duty to inform requirements of the amended statute 
and to afford the claimant the opportunity to submit whatever 
additional evidence was required by the agency to 
substantiate this claim.  The representative indicated that 
the veteran was entitled to a total rating from June 20 1990, 
and that if the Board could not provide such an award, the 
claim had to be remanded.   

As briefly noted above, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Because of the change in the law 
brought about by the VCAA, the Board is in agreement that a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran, 
through his representative, and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers who may 
possess additional records referable to 
treatment of his PTSD.  After obtaining 
any necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran, through his 
representative, that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and if it has not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
an evaluation in excess of 10 percent for 
PTSD from June 20, 1990, to July 28, 
1992; 30 percent from July 29, 1992, to 
November 6, 1996; and 50 percent from 
November 7, 1996, to October 29, 1997, 
with consideration of the recently 
enacted legislation.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


